DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawn Rejections:
Applicant's amendments and arguments filed on 10/14/2021 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Claims 1-20 are pending and under examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(s) 1-16 and 19-20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Lines (US2010061968) as evidenced by McCullough (“Effects of Lipid Modification on Progression of Coronary Calcification”, J Am Soc Nephrol 16: S115–S119, 2005).
	Regarding claim 1-5 and 9-16 and 19-20, the limitation is met by Lines disclosing a method for reducing cholesterol with a first composition comprising Vitamin C (500mg Lascorbic acid or sodium ascorbate) and a second composition comprising statin (10-
20mg atorvastatin) and niacin wherein the first and second composition are formed in a single medicament or are formulated separated but administrated concomitant; further CoQ10 included in first composition (page 1, [0004, 0009-001 0]; page 2, [0018, 0020, 0026-0027]). 
	Although Lines is silent about prevention or treatment of vascular calcification, this is regarded as inherency of prior art steps. As evidenced by McCullough that the lipid profile (primarily low HDL cholesterol, elevated triglycerides, elevated LDL cholesterol, and elevated total cholesterol) are important factors in the calcification process. The annual progression of CAC (coronary artery calcification) can be reduced from 25 to 30% to 0 to 6% with LDL cholesterol reduction caused by statins and possibly sevelamer (abstract). Therefore, there are patient population that requires prevention or treatment of vascular calcification and cholesterol reduction. When the cholesterol of such patient is reduced, coronary artery calcification of such patient also get treated.  In summary, although the reference is silent about all the functional properties instantly claimed, it does not appear that the claim language or limitations result in a manipulative difference in the method steps when compared to the prior art 
Regarding claims 7-8, Lines teaches reducing cholesterol for all patients with high cholesterol including those with coronary artery calcification issue, regardless whether coronary artery calcification is induced by statins.

Response to argument:
Applicants argue that applicant’s invention in initial note (all arguments are incorporated herein by reference):


Applicants argue that Lines is silent as to the use of these compounds in preventing and treating vascular calcification induced by use of statins, and McCullough failed to the treatments in the cited references fail to inherently teach or suggest the "method of treating or preventing vascular calcification in a patient by administering L-ascorbic acid or ascorbate to the patient." Thus, the cited references cannot inherently disclose the recited features of at least independent claim 1.
In response to this argument: This is not persuasive. As clearly discussed in the above 102 rejections, Lines each limitation of applicant’s claimed invention including preventing and treating vascular calcification, either expressly or inherently. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). McCullough is relied on as evidence that the annual progression of CAC (coronary artery calcification) can be reduced from 25 to 30% to 0 to 6% with LDL cholesterol reduction caused by statins and possibly sevelamer (abstract). Therefore, there are patient population that requires prevention or treatment of vascular calcification and cholesterol 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lines (US20100061968) in view of Jiang et al. (US20060223838) as evidenced by McCullough (“Effects of Lipid Modification on Progression of Coronary Calcification”, J Am Soc Nephrol 16: S115–S119, 2005).
In arguendo that claims 1-16 and 19-20 are not anticipated, they are still obvious according to the following analysis.

Determination of the scope and content of the prior art
(MPEP 2141.01)
Lines teaches a method for reducing cholesterol with a first composition comprising Vitamin C (500mg L-ascorbic acid or sodium ascorbate), vitamin B3 and folic acid (vitamin B9); a second composition comprising statin (10-20mg atorvastatin) and niacin; wherein the first and second composition are formed in a single medicament or are formulated separated but administrated concomitant (page 1, [0004, 0009-0010]; page 2, [0018-0019, 0026-0027]). Lines teaches CoQ10 included with first composition (page 2, [0020]).
Jiang et al. teaches Methods and compositions containing a berberine compound or berberine related or derivative compound are provided for the prevention and treatment of hyperlipidemia, elevated cholesterol, and/or cardiovascular disease in mammalian subjects (abstract). Jiang et al. teaches the second cholesterol lowering agent is selected from plasma HDL-raising agents, cholesterol biosynthesis inhibitors, HMG-CoA reductase inhibitors, HMG-CoA synthase inhibitors, squalene epoxidase inhibitors, squalene synthetase inhibitors, acyl-coenzyme A cholesterol acyltransferase inhibitors, niacinamide, cholesterol absorption inhibitors, bile acid sequestrants, anion exchange resins, hormones, insulin, fibrates, vitamin B6, vitamin B12, vitamin B3, anti-oxidant vitamins, β blockers, angiotensin II receptor (AT1) antagonists, angiotensin-converting enzyme inhibitors, renin inhibitors, platelet aggregation inhibitors, ion exchange resins, omega-3 oils, benfluorex, or cholesterol-uptake inhibitors (claims 97, 100, 103).
	McCullough that the lipid profile (primarily low HDL cholesterol, elevated triglycerides, elevated LDL cholesterol, and elevated total cholesterol) are important 

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Lines is that Lines  do not expressly teach Vitamin B12 . This deficiency in Lines is cured by the teachings of Jiang et al.
Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lines, as suggested by Jiang et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to include vitamin B12 to the composition reducing cholesterol because vitamin B12 is known and suitable cholesterol lowering agent as suggested by Jiang et al.  MPEP2144.07 states, The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Therefore, it is obvious for one of ordinary skill in the art to include vitamin B12 to the composition reducing cholesterol and produce instant claimed invention with reasonable expectation of success.

Regarding claims 7-8, Lines teaches reducing cholesterol for all patients with high cholesterol including those with coronary artery calcification issue, regardless whether coronary artery calcification is induced by statins. 

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zemel et al. (US20170000780)  as evidenced by McCullough (“Effects of Lipid Modification on Progression of Coronary Calcification”, J Am Soc Nephrol 16: S115–S119, 2005).

Determination of the scope and content of the prior art
(MPEP 2141.01)
	Zemel et al. teaches Compositions, methods, and kits useful for treating hyperlipidemic conditions and reducing cholesterol provided herein. Such compositions can contain synergizing amounts of nicotinic acid, nicotinamide riboside and/or nicotinic acid metabolites in combination with leucine and/or a leucine metabolite, with or without resveratrol (abstract, claim 104; page 5, [0073]). Nicotinic acid is a form of vitamin B3 (niacin) (page 1, [0003]). The composition further comprises atorvastatin, fluvastatin, pravastatin, lovastatin, simvastatin, pitavastatin, cerivastatin or  rosuvastatin (page 7, [0092]).  The subject composition can further comprise one or more therapeutic agents that are herbs and/or supplements. The herbs and/or supplements can have therapeutic effects that are unproven scientifically. The examples of the herbs and/or the supplements can be, but are not limited to: Acai, Alfalfa, Aloe, Aloe Vera, Aristolochic Acids, Asian Ginseng, Astragalus, Bacillus coagulans, Belladonna, Betacarotene, Bifidobacteria, Bilberry, Bilberry, Biotin, Bitter Orange, Black Cohosh, Black Cohosh, Black psyllium, Black tea, Bladderwrack, Blessed thistle, Blond psyllium, Blueberry, Blue-green algae, Boron, Bromelain, Butterbur, Calcium, Calendula, Cancell/Cantron/Protocel, Cartilage (Bovine and Shark), Cassia cinnamon, Cat's Claw, Chamomile, Chasteberry, Chondroitin sulfate, Chromium, Cinnamon, Clove, Coenzyme Q-10, Colloidal Silver Products, Cranberry, Creatine, Dandelion, Dandelion, Devil's claw, DHEA, Dong quai, Echinacea, Ephedra, Essiac/Flor-Essence, Eucalyptus, European Elder (Elderberry), European Mistletoe, Evening Primrose Oil, Fenugreek, Feverfew, Fish oil, Flaxseed, Flaxseed oil, Folate, Folic acid, Garlic, Ginger, Gingko, Ginseng, Glucosamine hydrochloride, Glucosamine sulfate, Goldenseal, Grape Seed Lactobacillus, Laetrile, Amygdalin, L-arginine, Lavender, Licorice, Lycium, Lycopene, Magnesium, Manganese, Melatonin, Milk Thistle, Mistletoe Extracts, Noni, Oral Probiotics, Pantothenic acid (Vitamin B5), Passionflower, PC-SPES, Pennyroyal, Peppermint, Phosphate salts, Pomegranate, Propolis, Pycnogenol, Pyridoxine (Vitamin B6), Red Clover, Red yeast, Riboflavin (Vitamin B2), Roman chamomile, Saccharomyces boulardii, S-Adenosyl-L-Methionine (SAMe), Sage, Saw Palmetto, Selected Vegetables/Sun's Soup, Selenium, Senna, Soy, St. John's Wort, sweet orange essence, Tea Tree Oil, Thiamine (Vitamin B1), Thunder God Vine, Turmeric, Valerian, Vitamin A, Vitamin B12, Vitamin C, Vitamin D, Vitamin E, Vitamin K, Wild yam, Yohimbe, Zinc or 5-HTP (page 7-8, [0093]).
	McCullough teaching has already been discussed in the above 102/103 rejection and is incorporated herein by reference.

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Zemel et al. is not specific enough for anticipation.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)

Zemel et al. teaches a composition comprising niacin, statin (atorvastatin), Vitamin C (also known as sodium ascorbate), Vitamin B5, Vitamin B12, Coenzyme Q-10 and biotin (also known as vitamin B7) for treating hyperlipidemic conditions and reducing cholesterol.
Although Zemel et al.  is silent about prevention or treatment of vascular calcification, this is regarded as inherency of prior art steps. As evidenced by McCullough that the lipid profile (primarily low HDL cholesterol, elevated triglycerides, elevated LDL cholesterol, and elevated total cholesterol) are important factors in the calcification process. The annual progression of CAC (coronary artery calcification) can be reduced from 25 to 30% to 0 to 6% with LDL cholesterol reduction caused by statins and possibly sevelamer (abstract). Therefore, there are patient population that requires prevention or treatment of vascular calcification and cholesterol reduction. When the cholesterol of such patient is reduced, coronary artery calcification of such patient also get treated.  In summary, although the reference is silent about all the functional properties instantly claimed, it does not appear that the claim language or limitations result in a manipulative difference in the method steps when compared to the prior art disclosure.  See Bristol-Myers Squibb Company v. Ben Venue Laboratories, 58 USPQ2d 1508 (CAFC 2001).  “It is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable.”  In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).  Granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the 
Regarding claims 7-8, Zemel et al.  teaches reducing cholesterol for all patients with high cholesterol including those with coronary artery calcification issue, regardless whether coronary artery calcification is induced by statins. 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to argument:

In response to this argument: This is not persuasive. This can not be considered as new application. As discussed in the above 103 rejections, As evidenced by McCullough that the lipid profile (primarily low HDL cholesterol, elevated triglycerides, elevated LDL cholesterol, and elevated total cholesterol) are important factors in the calcification process. The annual progression of CAC (coronary artery calcification) can be reduced from 25 to 30% to 0 to 6% with LDL cholesterol reduction caused by statins and possibly sevelamer (abstract). Therefore, there are patient population that requires prevention or treatment of vascular calcification and cholesterol reduction. When the cholesterol of such patient is reduced, coronary artery calcification of such patient also get treated.  In summary, although the reference is silent about all the functional properties instantly claimed, it does not appear that the claim language or limitations result in a manipulative difference in the method steps when compared to the prior art disclosure.  See Bristol-Myers Squibb Company v. Ben Venue Laboratories, 58 USPQ2d 1508 (CAFC 2001).  “It is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable.”  In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).  Granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the 

Applicants argue that Lin and Jiang is silent about Vitamin B5 as well as the use of statin with berberine compound (all argument regarding Jiang are incorporated herein by reference)
In response to this argument: this is not persuasive. Applicants simply misinterpreted their own claim invention. Claims 17-18 recite “at least Vitamin B12, Vitamin B5 or vitamin B12 and B5”, thus, Vitamin B5 is alternative to B12 and is not required. As discussed in the above rejections, One of ordinary skill in the art would have been motivated to include vitamin B12 to the composition reducing cholesterol because vitamin B12 is known and suitable cholesterol lowering agent as suggested by Jiang et al.  MPEP2144.07 states, The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). cholesterol lowering agent. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicants argue that Zemel is silent as to the purpose of such ingredient combinations and also of the particular combination of ingredients (in particular, the use of statins with nicotinic acid, vitamin B5, and vitamin B12). Therefore, Zemel, alone or in any combination with the other cited references, fails to disclose or suggest compositions in preventing and treating vascular calcification using L-ascorbic acid or ascorbate. Because Zemel fails to disclose or suggest all the features of independent claim 1, specifically compositions in preventing and treating vascular calcification using L-ascorbic acid or ascorbate, the fact that claims 2-20 depend from claim 1 and recite additional features also means that the combination of embodiments in Zemel fails to disclose or suggest all the features of dependent claims 2-20 as well (all argument regarding Jiang are incorporated herein by reference).
In response to this argument: This is not persuasive. As discussed in the above 103 rejections, Zemel et al. teaches a composition comprising niacin, statin (atorvastatin), Vitamin C (also known as sodium ascorbate), Vitamin B5, Vitamin B12, Coenzyme Q-10 and biotin (also known as vitamin B7) for treating hyperlipidemic conditions and reducing cholesterol. Although Zemel et al.  is silent about prevention or treatment of vascular calcification, this is regarded as inherency of prior art steps. Therefore, the 103 rejection is still proper.

MPEP 2141 III states: “The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts.” Respectfully, after weighing all the evidence, the Examiner has reached a determination that the instant claims are not patentable in view of the preponderance of evidence and consideration of all the facts which is more convincing than the evidence which has been offered in opposition to it.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10736872. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference patent teaches each limitation of applicant’s claimed invention.
Response to argument:
Applicants argue that hold this rejection in abeyance until the pending application is in condition for allowance.
In response to this argument: This is not persuasive. Since no TD is filed, the ODP rejection is maintained for record.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANFENG SONG. Ph.D. whose telephone number is (571)270-1978.  The examiner can normally be reached on M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIANFENG SONG/Primary Examiner, Art Unit 1613